Gray, C. J.
The plaintiffs properly admit that the writing signed by the defendant, reciting that he had agreed to lease the *187land to them, is not a sufficient memorandum of an agreement for a lease, to satisfy the statute of frauds, because it does not state the term or duration of the lease, and that defect cannot be supplied by paroi evidence. Riley v. Farnsworth, 116 Mass. 223. And we need not consider whether the alternative agreement of the defendant to pay to the plaintiffs the cost of the building, if he should be prevented from giving them a lease, could be considered as an independent promise, of itself sufficient to support an action.
The defendant had an estate, though not an absolute title iu fee, in the land. If the plaintiffs, in consideration of an agreement which was within the statute of frauds, and which the defendant declined to carry out, expended money in building upon his land, they might maintain an action to recover the cost of such building. Kidder v. Hunt, 1 Pick. 328. White v. Wieland, 109 Mass. 291. Dix v. Marcy, 116 Mass. 416. The evidence (laying aside the paroi evidence objected to) would support such an action, the declaration was not objected to in point of form, the report shows that it was intended to present the case for decision upon its merits, and the verdict must, under the instructions given to the jury, have been for the cost of the building. By the terms of the report the plaintiffs are therefore entitled to Judgment on the verdict.